PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rintola et al.
Application No. 15/150,537
Filed: 10 May 2016
For Feed Supplement and a Feed Composition Comprising Resin Acid Based Composition
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant 37 C.F.R. 
§ 1.55(f), filed on January 26, 2021, requesting the acceptance of a delayed copy of a certified copy of a foreign application.   

This renewed petition pursuant to 37 C.F.R. § 1.55(f) is GRANTED.

This pending non-provisional application was filed pursuant to 35 U.S.C. § 111(a) on May 10, 2016, claiming the benefit of Finnish application number 20136113, which was filed on November 13, 2013.  However, a certified copy of the foreign application was not filed with the Office within the later of four months from the actual filing date of the application (September 12, 2016, since September 10, 2016 fell on a Saturday) or sixteen months from the filing date of the prior foreign application (March 13, 2015).  

Since the certified copy of the foreign application was not filed prior to September 12, 2016, this is an appropriate petition under the provisions of 37 C.F.R. § 1.55(f).

A petition pursuant to 37 C.F.R. § 1.55(f) to accept an untimely submitted certified copy of the foreign application requires:

(1)	a showing of good and sufficient cause for the delay, and; 
(2)	the petition fee as set forth in 37 C.F.R. 
	§ 1.17(g).



With this renewed petition, Petitioner has submitted a showing of good and sufficient cause for the delay and a one-month extension of time to make timely this response.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.